 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11
     LEONARDO JOSEPH RANGEL,                 Case No. 5:17-cv-01267-VBF-SHK
12
                            Plaintiff,
13                                           JUDGMENT
                       v.
14
     JOSEPH GILE, et al.,
15
                            Defendants.
16
17
18        IT IS HEREBY ADJUDGED that the case is DISMISSED with prejudice.
19
20
     Dated: June 17, 2021                      /s/ Valerie Baker Fairbank
21
                                  _______________________________
22
                                          HON. VALERIE BAKER FAIRBANK
23                                         Senior United States District Judge
24
25
26
27
28
